 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   BARRY LOUIS LAMON,                                No. 2:18-cv-02218-TLN-CKD
12                      Plaintiff,
13          v.                                         ORDER
14   KATHLEEN ALLISON, et al.,
15                      Defendants.
16

17          Plaintiff Barry Louis Lamon, a prisoner proceeding pro se, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 30, 2019, the magistrate judge screened Plaintiff’s First Amended

21   Complaint (ECF No. 19) under 28 U.S.C. § 1915A(a) and dismissed the complaint, without

22   prejudice, for failure to comply with Federal Rule of Civil Procedure 8(a)(2). (ECF No. 20.)

23   Plaintiff was directed to file an amended complaint within thirty (30) days of the magistrate

24   judge’s order. (Id.) Instead, on October 18, 2019, Plaintiff submitted a filing titled “Plaintiff’s

25   Objections to the Order of the Magistrate Judge Date September 30, 2019 (ECF No. 20) and

26   Request for Clarification” (ECF No. 22), which the Court construes as a motion for

27   reconsideration of the magistrate judge’s screening order.

28   ///
 1          Pursuant to Eastern District Local Rule 303(f), a magistrate judge’s orders shall be upheld

 2   unless “clearly erroneous or contrary to law.” See also 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P.

 3   72(a). Upon review of the entire file, the Court finds that it does not appear that the magistrate

 4   judge’s ruling was clearly erroneous or contrary to law.

 5          Therefore, IT IS HEREBY ORDERED that:

 6          1. Upon reconsideration (ECF No. 22), the order of the magistrate judge, filed September

 7   30, 2019 (ECF No. 20), is AFFIRMED.

 8          2. Plaintiff shall comply with the September 30, 2019 order (ECF No. 20) and file a

 9   second amended complaint within twenty-one (21) days from the date of this Order. Failure to

10   file a second amended complaint in accordance with the September 30, 2019 order may result in

11   dismissal of this action.

12          IT IS SO ORDERED.

13   Dated: October 29, 2019

14

15

16
                                         Troy L. Nunley
17                                       United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                      2
